Where, at the term when a case was tried, the losing party made a motion for a new trial, which was approved by the court, subject to future revision, and ordered to be spread upon the minutes, and ' the rule nisi was made returnable to the next term, and where there was not sufficient time during the term to make out and file a brief of the oral and copy of the written testimony, and the court granted an order that defendant have thirty days after the adjournment to file a brief of evidence, “ subject to the approval of the court and revision of counsel,” this did not require the approval of the brief before it was filed, and if it was filed within the time prescribed, it was error, on the call of the motion, to dismiss it because the brief of evidence had not been approved.Judgment reversed.